 
 
I 
111th CONGRESS
1st Session
H. R. 2297 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2009 
Mr. McGovern (for himself and Mrs. Emerson) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the President to call a White House Conference on Food and Nutrition. 
 
 
1.Short titleThis Act may be cited as the The White House Conference on Food and Nutrition.
2.FindingsThe Congress finds the following:
(1)Hunger and undernutrition are political conditions that can be solved.
(2)Access to healthy food and good nutrition should be a fundamental right of all Americans.
(3)Nearly 40 years have passed since the United States convened a White House conference to comprehensively address the issues of food, hunger, health, and nutrition in America.
(4)More than 35,500,000 Americans live in households that face a constant struggle against hunger, 12,600,000 of whom are children and 5,000,000 of whom are seniors, the disabled, and the critically ill.
(5)The Government spends more than $55,000,000,000 every year responding to the concurrent epidemics of hunger and undernutrition, yet the number of Americans facing hunger continues to grow and our Nation’s nutritional health is declining.
(6)Conservative cost estimates show that the true cost of hunger and illness related to undernutrition in America is at least $90,000,000,000 a year, more than half of which is paid by Medicare and Medicaid.
(7)Appropriate food and nutrition can save the United States billions of dollars in health care costs by preventing or delaying the progression to late-stage disease for tens of millions of Americans who live with chronic diseases, such as diabetes, HIV, AIDS, and heart disease. The costs of the effects and treatments of those diseases are significantly exacerbated by hunger, food insecurity, and undernutrition.
(8)A national discussion of the root causes of hunger, food insecurity, and undernutrition, as well as identification of solutions to these epidemics, can lead to action to implement such solutions and to end hunger in America.
3.Authorization of the Conference
(a)Authority To call conferenceNot later than December 31, 2010, the President shall call the White House Conference on Food and Nutrition (in this Act referred to as the Conference) to be convened not later than 18 months after the selection of the Policy Committee established in section 4, in order to make fundamental policy recommendations on ways to end hunger and to improve nutrition in the United States and to implement the purposes set forth in subsection (c).
(b)Planning and directionThe Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury (in this Act referred to as the Cochairs) shall plan, conduct, and convene the Conference, in consultation with the Surgeon General.
(c)Purposes of the ConferenceThe purposes of the Conference are to—
(1)identify viable solutions for ending hunger in the United States;
(2)review the current structure, scope, and effectiveness of existing legislation and programs at the Federal, State, and local levels that provide for the nutritional needs of food-insecure people living in the United States;
(3)determine the extent to which current Federal, State, and local programs that provide for the nutritional health of Americans can better use available resources and ensure greater coordination among such programs;
(4)identify new ways to utilize the abundant agricultural resources of the United States to meet the nutritional needs of all Americans;
(5)highlight emerging and innovative programs from the public and private sectors, including community-based and faith-based organizations that effectively address the nutrition needs of vulnerable Americans and recommend such programs as can be reasonably and cost-effectively replicated;
(6)identify opportunities for effective partnerships between the Government, industry, labor, healthcare, and the nonprofit sectors to fight hunger in the United States;
(7)explore the possibility of creating a Federal office within the Department of Agriculture to oversee the Nation’s response to persistent and widespread hunger and food insecurity, to include the oversight and coordination of all Federal, State, and local antihunger programs;
(8)bring public attention to the more than 35,500,000 people living in the United States that face a constant struggle against hunger, food insecurity, and inadequate nutrition;
(9)illustrate the medical, developmental, and educational impact of hunger, food insecurity, and inadequate nutrition, and the potential savings to the United States health care system, educational system, and other sectors when appropriate food is available to the critically and chronically ill;
(10)build understanding of the true cost of hunger in the United States, to include lost wages, diminished stamina, reduced capacity to learn, and the impact of despair; and
(11)build understanding that the ever-burgeoning dual epidemic of hunger and undernutrition is a matter of national security.
4.Policy committee; related committees
(a)EstablishmentNot later than June 30, 2009, there is established a Policy Committee comprising of 17 members to be selected as follows:
(1)Presidential appointeesNine members shall be selected by the President and shall include—
(A)3 members who are officers or employees of the United States, including the Surgeon General; and
(B)6 members with experience in addressing the needs of food-insecure and undernourished people in the United States.
(2)House appointees
(A)Two members shall be selected by the Speaker of the House of Representatives after consultation with the chairperson of the Committee on Education and Labor, the chairperson of the Committee on Ways and Means, and the chairperson of the Committee on Agriculture, of the House of Representatives.
(B)Two members shall be selected by the minority leader of the House of Representatives, after consultation with the ranking minority members of such committees.
(3)Senate appointees
(A)Two members shall be selected by the majority leader of the Senate, after consultation with members of the Committee on Health, Education, Labor, and Pensions, the Committee on Agriculture, and the Committee on Finance, of the Senate.
(B)Two members shall be selected by the minority leader of the Senate, after consultation with members of such committees.
(b)Voting; Chairperson
(1)The Policy Committee shall act by the vote of a majority of the members present. A quorum of Committee members shall not be required to conduct Committee business.
(2)The Surgeon General shall serve as the chairperson of the Policy Committee. The chairperson may vote only to break a tie vote of the other members of the Policy Committee.
(c)Duties of the policy committeeThe Policy Committee shall initially meet at the call of the Cochairs, not later than 30 days after the last member is selected under subsection (a). Subsequent meetings of the Policy Committee shall be held at the call of the chairperson. Through meetings, hearings, and working sessions, the Policy Committee shall—
(1)make recommendations to the Cochairs to facilitate the timely convening of the Conference;
(2)submit to the Cochairs a proposed agenda for the Conference not later than 90 days after the first meeting of the Policy Committee;
(3)make recommendations for the delegates of the Conference;
(4)establish the number of delegates to be selected under section 5; and
(5)establish an executive committee consisting of 3 members of the Policy Committee to work with delegates of the Conference.
5.Conference delegatesTo carry out the purposes of the Conference, the Cochairs shall bring together delegates representative of the spectrum of thought in the field of food and nutrition, without regard to political affiliation or past partisan activity, who shall include—
(1)representatives of Federal, State, and local governments;
(2)professional people and laypeople who are working in the field of food, health, nutrition, and economic security; and
(3)representatives of the general public who are affected by hunger in the United States.
6.Conference administration
(a)AdministrationIn administering this section, the Cochairs shall—
(1)provide written notice to all members of the Policy Committee of each meeting, hearing, or working session of such Committee not later than 48 hours before the occurrence of such meeting, hearing, or working session;
(2)request the cooperation and assistance of the heads of such other Federal departments and agencies as may be appropriate, including the detailing of personnel;
(3)make available for public comment a proposed agenda prepared by the Policy Committee, which will reflect to the greatest extent possible the major issues facing the field of food and nutrition consistent with the purposes of the Conference set forth in section 3(c);
(4)prepare and make available background materials that the Cochairs deem necessary for the use of delegates to the Conference; and
(5)employ such additional personnel as may be necessary to carry out the provisions of this Act without regard to provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
(b)DutiesIn carrying out the Cochairs’s responsibilities and functions under this section, the Cochairs shall ensure that—
(1)the proposed agenda prepared under subsection (a)(3) is published in the Federal Register not later than 30 days after such agenda is approved by the Policy Committee;
(2)the personnel employed under subsection (a)(5) are fairly balanced in terms of points of views represented and are appointed without regard to political affiliation or previous partisan activities;
(3)the recommendations of the Conference are not inappropriately influenced by any public official or by any special interest, but instead are the result of the independent and collective judgment of the delegates of the Conference; and
(4)before the Conference is convened—
(A)current and adequate statistical data (including decennial census data) and other information on food and nutrition in the United States; and
(B)such information as may be necessary to evaluate Federal programs and policies relating to food and nutrition;which the Cochairs may obtain by making grants to or entering into an agreement with, public agencies or nonprofit organizations, are readily available in advance of the Conference to the delegates.
(c)GiftsThe Cochairs may accept, on behalf of the United States, gifts (in cash or in kind, including voluntary and uncompensated services), which shall be available to carry out this Act. Gifts of cash shall be available in addition to amounts appropriated to carry out this title. Gifts may be earmarked by the donor or the executive committee for a specific purpose.
(d)RecordsThe Cochairs shall maintain records regarding—
(1)the sources, amounts, and uses of gifts accepted under subsection (c); and
(2)the identity of each person receiving assistance to carry out this Act, and the amount of such assistance received by each such person.
7.Report of the conference
(a)Preliminary reportNot later than 100 days after the Conference adjourns, the Policy Committee shall prepare a preliminary report on the Conference which shall be published in the Federal Register and submitted to the chief executive officers of the States. The Policy Committee shall request that the chief executive officers of the States submit to the Policy Committee, not later than 45 days after receiving such report, their views and findings on such report.
(b)Final reportNot later than 6 months after the date on which the Conference adjourns, the Policy Committee shall—
(1)prepare a final report of the Conference which shall include a compilation of the views and findings of the chief executive officers of the States received under subsection (a); and
(2)publish in the Federal Register, and transmit to the President and to Congress, the recommendations for the administrative action and the legislation necessary to implement the recommendations contained in such report.
8.Status reports
(a)Initial status reportNot later than 2 years after the date on which the Conference adjourns, the Surgeon General shall—
(1)prepare a status report documenting the implementation of the recommendations contained in the final report described in section 7(b)(1); and
(2)publish in the Federal Register, and transmit to the President and to Congress, such status report.
(b)Subsequent status reportsNot later than 5 years after the date on which the Conference adjourns, and every 5 years thereafter until all recommendations in the final report described in section 7(b)(1) are achieved, the Comptroller General shall—
(1)prepare a status report documenting the implementation of the recommendations contained in such final report; and
(2)publish in the Federal Register, and transmit to the President and to Congress, such status report.
9.Committee Hearings
(a)Hearings on reportsThe Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate shall each hold hearings on the recommendations and status reports received by Congress under sections 7(b)(2), 8(a)(2), and 8(b)(2); 
(b)Hearings on status of hungerThe Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate shall each hold annual hearings on the status of hunger and food insecurity in the United States; 
(c)Exercise of rulemaking authoritySubsections (a) and (b) are enacted—
(1)as an exercise of the rulemaking power of the House of Representatives and Senate, and, as such, they shall be considered as part of the rules of the House or Senate (as the case may be), and such rules shall supersede any other rule of the House or Senate only to the extent that rule is inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to the procedure in such House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House or Senate.
10.Definition of StateFor the purposes of this Act, the term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands of the United States, or the Commonwealth of the Northern Mariana Islands.
11.Authorization of appropriations
(a)Authorization
(1)In generalThere are authorized to be appropriated to carry out this Act—
(A)such sums as may be necessary for the first fiscal year in which the Policy Committee plans the Conference and for the following fiscal year; and
(B)such sums as may be necessary for the fiscal year in which the Conference is held.
(2)LimitationAny new spending authority or new authority to enter into contracts under this Act, and under which the United States is obligated to make outlays, shall be effective only to the extent, and in such amounts, as are provided in advance in appropriation Acts.
(b)Availability of funds
(1)In generalExcept as provided in paragraph (3), funds appropriated to carry out this Act and funds received as gifts under section 6(c) shall remain available for obligation or expenditure until the expiration of the 1-year period beginning on the date the Conference adjourns.
(2)Unobligated fundsExcept as provided in paragraph (3), any such funds neither expended nor obligated before the expiration of the 1-year period beginning on the date the Conference adjourns shall be returned to the United States Treasury.
(3)Conference not convenedIf the Conference is not convened before December 31, 2010, a trust fund shall be established and such funds shall only be available for a future Conference on Food and Nutrition. 
 
